DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “40” has been used to designate both a controller in Fig. 2 and an opening in the plunger of Figs. 6A-6E.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 9-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gumaste et al (US 5840062).
Regarding claim 1, Gumaste discloses:
A device (10; Fig. 1) for repetitive needleless injection of a liquid into a surface (Abstract – rapid repetitive dispensing of a fluid without a needle), the device (10) comprising: a handheld unit (10; Col 1:38-43, Col. 2:56-65) that includes at least a cell (20) that is fillable with the liquid (Col. 5:43-61), and a propulsion mechanism (12) configured to apply a sequence of pressure pulses to the liquid (Col. 6:13-30), each pulse of the sequence of pressure pulses to eject a micro-jet of the liquid from the cell (20) via an orifice (28) between the cell (20) and an exterior (18) of the handheld unit (10) with a velocity that is sufficient to enable the micro-jet to penetrate into the surface (Col. 6:13-30 – “the fluid is forced out of the dispensing chamber 20 through the injection port 28 at a pressure sufficient in the instance of a medication, to penetrate the skin of a patient”); a reservoir (26) that is connected to the cell (20) by a conduit (22) to enable the liquid to flow from the reservoir (26) to the cell (20) to replace the liquid that is ejected in the micro-jet (Col. 6:14-19 – the driving element 16 “is first retracted so as to allow fluid in the fluid reservoir 26 to flow through the valve seat and into the dispensing chamber 20. The first piezoelectric element 14 is then retracted so that the dispensing chamber 20 is totally filled”); a controller that is configured to operate the propulsion mechanism (12) repeatedly so as to eject the sequence of the micro-jets (Col. 3:4-15, Col. 5:23-35, Col. 7:1-7 – “controller means for exciting said pump means to force said fluid out of said dispensing chamber, and for controlling the operation of said pump means,” so an external actuator controls the propulsion of fluid by exciting the piezoelectric elements (which act as pump units) at a desired rate); and a unidirectional valve (30) to enable flow of the liquid from the reservoir (26) to the cell (20) and to prevent backflow of the liquid from the cell (20) to the reservoir (26) (Col. 6:13-30 – valve 30 is retracted and excited to control the fluid to flow through conduit 22 and therefore between reservoir 26 and cell 20), wherein the propulsion mechanism (12) comprises: an impulse generator (14) configured to displace an actuation surface (Col. 5:43-60 – “Such volume adjustment may be accomplished by means of a deformable wall 24 which may be a flexible membrane, or by the disposition within chamber 20 of a wall having inward spring bias, such as that illustrated with reference to fluid reservoir 26” – the relied upon embodiment of the impulse generator is one where deformable wall 24 is a plunger with a springe to bias it back and forth to generate pulses as required by the user; the plunger bottom surface, or outer surface of deformable wall 24 is the actuation surface) to generate the pulse (Col. 5:43-60); a plunger (24, as described in view of the embodiment with an “inward spring bias”) configured to move linearly to transmit the pulse to the cell (Col. 5:43-60), and a restoration mechanism (Col. 5:43-60 – “spring bias” – where the restoration mechanism is a spring) to retract the plunger (24, as described in view of the embodiment with an “inward spring bias”).  
Regarding claim 3, Gumaste discloses:
The device (10) of claim 1, wherein the impulse generator (14) comprises a piezoelectric crystal (Col. 5:43-60 – the “piezoelectric elements” function as actuators for the impulse generator, where the interpreted plunger 24 is further connected by a spring bias to the impulse generator).  
Regarding claim 4, Gumaste discloses:
The device (10) of claim 3, wherein the impulse generator (14) comprises a mechanical amplifier (24) (Col. 5:43-60 – the wall 24 acts as a mechanical amplifier to change the volume of cell 20 to generate a pulse).  
Regarding claim 5, Gumaste discloses:
The device (10) of claim 3, further comprising an actuator driver (14, 16; Col. 5:43-60 – “both elements 14 and 16 functioning as actuators of pumping movement”) to actuate the impulse generator (14).  
Regarding claim 9, Gumaste discloses:
The device (10) of claim 1, wherein the restoration mechanism comprises a rigid bond between the plunger (24) and the actuation surface (bottom surface of plunger 24) (because the actuation surface and the plunger 24 are being interpreted as being part of the same structure, there is inherently a rigid bond between the two elements as required).  
Regarding claim 10, Gumaste discloses:
The device (10) of claim 1, wherein the restoration mechanism (Col. 5:43-60 – “spring bias” – where the restoration mechanism is a spring) comprises a retraction mechanism (the spring would provide a mechanism for retracting the plunger 24 similar to how spring 34 retracts plunger 32 in the reservoir).  
Regarding claim 11, Gumaste discloses:
The device (10) of claim 10, wherein the retraction mechanism (Col. 5:43-60 – “spring bias” – where the retraction mechanism is a spring) comprises an element for exerting a restoring force on the plunger (the spring would provide a mechanism for applying a restoring force the plunger 24 similar to how spring 34 retracts plunger 32 in the reservoir).  
Regarding claim 12, Gumaste discloses:
The device (10) of claim 11, wherein the element for exerting the restoration force may be selected from the group consisting of: a resilient element, a spring, a deformable gasket and a magnet (Col. 5:43-60 – “spring bias” – the restoration element is a spring).  
Regarding claim 13, Gumaste discloses:
The device (10) of claim 1, wherein the controller is configured to control operation of the propulsion mechanism (12) so as to control one or both of an amplitude of the pulse and a rise time of the pulse (Col. 6:13-30, Col. 7:1-7 – the controller of the system excites the piezoelectric element 14 in order to control how much fluid is dispensed (equivalent to the amplitude of the pulse) and how many times per second such dispensing happens (equivalent to the rise time of the pulse)).  
Regarding claim 14, Gumaste discloses:
The device (10) of claim 13, wherein the controller is configured to control said one or both of an amplitude of the pulse and a rise rime of the pulse (Col. 6:13-30, Col. 7:1-7 – the controller of the system excites the piezoelectric element 14 in order to control how much fluid is dispensed (equivalent to the amplitude of the pulse) and how many times per second such dispensing happens (equivalent to the rise time of the pulse)) in accordance with an indicated dose or a penetration depth (Col. 6:13-30 – the pulse is controlled to apply a pressure sufficient “to penetrate the skin of a patient” and is therefore controlled in accordance with penetration depth).  
Regarding claim 15, Gumaste discloses:
The device (10) of claim 1, wherein the controller is configured to control operation of the propulsion mechanism (12) so as to control a repetition rate for generation of the pulses (Col. 5:31-35 – “actuation means including controller means for exciting said pump means to force said fluid out of said dispensing chamber, and for controlling the operation of said pump means” – the pump means is propulsion mechanism 12 and the operation of the pump controls a repetition rate for pulse generation at various rates, such as 100-2000 Hz, Col. 6:30).  
Regarding claim 17, Gumaste discloses:
The device (10) of claim 1, wherein the reservoir (26) and the conduit (22) are enclosed within the handheld unit (10) (because the device as a whole is considered the handheld unit, all of the elements of the device can be considered to be enclosed within the combination of outer walls of the different elements of the device).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gumaste in view of Eichhorst (US 2012/0059314).
Regarding claim 2, Gumaste discloses the device of claim 1 but is silent regarding “an outlet unidirectional valve, separating the orifice from the cell and configured to enable flow of the liquid from the cell to the orifice and to prevent inflow of air from the orifice to the cell.” However, Eichhorst teaches a fluid delivery device (Fig. 4), thus being in the same field of endeavor, with a check valve (58) at the outlet of the device which enables flow of liquid through an orifice (18) and prevents inflow of air or fluid back into the orifice (¶0065). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Gumaste to incorporate an outlet unidirectional valve as taught by Eichhorst in order to provide sufficient structure to prevent of air or fluid into the device while allowing fluid to flow out of the device, as recognized by Eichhorst.
Claim(s) 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gumaste in view of Srinivasan et al (US 2008/0091139).
Regarding claim 6, Gumaste discloses the device of claim 5 but is silent regarding “the actuator driver is configured to apply an increasing current to the piezoelectric crystal.” However, Srinivasan teaches a piezoelectric actuator, thus being in the same field of endeavor, that is fed a current flow to control the rise and/or fall times of a pulse in the piezoelectric actuator as required by the user (¶0131), such as to increase the piezoelectric voltage (¶0129-0130; Fig. 38 at time TR). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Gumaste to apply an increasing current to the piezoelectric element as taught by Srinivasan in order to provide sufficient structure to generate the desired pulses of a user, as recognized by Srinivasan.
Regarding claim 7, Gumaste in view of Srinivasan discloses the device of claim 6, wherein the actuator driver is configured to apply a linearly increasing current to the piezoelectric crystal as modified in the rejection of claim 6, such as applying a current to linearly increase the voltage in the piezoelectric material in Fig. 38 at time TR.  
Regarding claim 8, Gumaste discloses the device of claim 5 but is silent regarding “the actuator driver is configured to apply a constant current to the piezoelectric crystal.” However, Srinivasan teaches a piezoelectric actuator, thus being in the same field of endeavor, that is fed a current flow to control the rise and/or fall times of a pulse in the piezoelectric actuator as required by the user (¶0131), such as to maintain the piezoelectric voltage (¶0129-0130; Fig. 38 at time TD). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Gumaste to apply a constant current to the piezoelectric element as taught by Srinivasan in order to provide sufficient structure to generate the desired pulses of a user, as recognized by Srinivasan.
Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gumaste in view of Hunter et al (US 2006/0258986).
Regarding claim 16, Gumaste discloses the device of claim 1 but is silent regarding “the reservoir comprises a liquid level sensor to sense a level of the liquid in the reservoir and the controller is configured to stop operation of the propulsion mechanism when the sensed liquid level is below a threshold level.” However, Hunter teaches a device for repetitive needleless injection (100; Fig. 1; ¶0086), thus being in the same field of endeavor, that further comprises a liquid level sensor (¶0058 – pressure transducer) that senses the level of a liquid in the reservoir (113) of the device and a controller (108) that is configured to stop operation of the propulsion mechanism when the sensed liquid level is below a threshold level (¶0059 – “controller 108 may use one or more of the sensed properties to control application of an electrical input from the power source 106 to the actuator 125, thereby controlling pressure generated within the syringe 112 to produce a desired transfer performance,” “The controller can include a processor programmed to calculate the volume based on position give the physical size of the reservoir”) because the controller is configured to control the device based on a user’s desired transfer performance. Because the controller similarly monitors the volume of the reservoir, such a controller is configured to stop operation of the device when the volume is less than the size of a dose, which can be interpreted as a threshold level. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Gumaste to incorporate the liquid level monitoring arrangement as taught by Hunter in order to provide sufficient structure to prevent use of the device when the device is empty. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 10, 13, 14, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7, 9, 11, 12, 14, and 15 of U.S. Patent No. 10,709,843 in view of Gumaste et al (US 5840062). The rejection is detailed below:
Instant claims
Patent claims
1. A device for repetitive needleless injection of a liquid into a surface, the device comprising: 
a handheld unit that includes at least a cell that is fillable with the liquid, and 
a propulsion mechanism configured to apply a sequence of pressure pulses to the liquid, 
each pulse of the sequence of pressure pulses to eject a micro-jet of the liquid from the cell via an orifice between the cell and an exterior of the handheld unit with a velocity that is sufficient to enable the micro-jet to penetrate into the surface; 
a reservoir that is connected to the cell by a conduit to enable the liquid to flow from the reservoir to the cell to replace the liquid that is ejected in the micro-jet; 
a controller that is configured to operate the propulsion mechanism repeatedly so as to eject the sequence of the micro-jets; and 
[1] a unidirectional valve to enable flow of the liquid from the reservoir to the cell and to prevent backflow of the liquid from the cell to the reservoir, 
wherein the propulsion mechanism comprises: 
an impulse generator configured to displace an actuation surface to generate the pulse; 
a plunger configured to move linearly to transmit the pulse to the cell, and 
[2] a restoration mechanism to retract the plunger.  
1. A device for repetitive needleless injection of a liquid into a surface, the device comprising: 
a handheld unit that includes at least a cell that is fillable with the liquid, and 
a propulsion mechanism configured to apply a sequence of pressure pulses to the liquid, 
each pulse of the sequence of pressure pulses to eject a micro-jet of the liquid from the cell via an orifice between the cell and an exterior of the handheld unit with a velocity that is sufficient to enable the micro-jet to penetrate into the surface; 
a reservoir that is connected to the cell by a conduit to enable the liquid to flow from the reservoir to the cell to replace the liquid that is ejected in the micro-jet; and 
a controller that is configured to operate the propulsion mechanism repeatedly so as to eject the sequence of the micro-jets, 



wherein the propulsion mechanism comprises 
an impulse generator configured to displace an actuation surface to generate the pulse and 
a plunger configured to move linearly to transmit the pulse to the cell, and 


wherein the impulse generator is configured to expand to compress a propulsion resilient element and to contract to enable expansion of the propulsion resilient element to distally propel the plunger.

The patent claim 1 discloses all of the elements of the claim but is silent regarding “a unidirectional valve to enable flow of the liquid from the reservoir to the cell and to prevent backflow of the liquid from the cell to the reservoir” and “a restoration mechanism to retract the plunger.” However, Gumaste teaches a device for needleless injection (Fig. 1; Abstract – rapid repetitive dispensing of a fluid without a needle), thus being in the same field of endeavor, with an impulse generator (Col. 5: 43-60 – “Such volume adjustment may be accomplished by means of a deformable wall 24 which may be a flexible membrane, or by the disposition within chamber 20 of a wall having inward spring bias, such as that illustrated with reference to fluid reservoir 26” – in a specific embodiment, the propulsion mechanism is in the form of a plunger and spring, similar to the spring 34 and plunger 32 of the Fig. 1, to generate the pulse) with a unidirectional valve (30) to enable flow from the reservoir (26) to the cell (20) and to prevent backflow of the liquid from the cell (20) to the reservoir (26) (Col. 6:13-30 – the valve 30 is retracted and excited to control the fluid in either direction from the conduit 22 to the cell 20) and with a restoration mechanism (spring of the pulse generator) that retracts the plunger of the pulse generator (Col. 5:43-60). The unidirectional valve (30) enables delivery of fluid while preventing backflow of the fluid (Col. 6:14-23). The restoration mechanism enables the device to be used for repeated injection (Col. 5:43-60). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of claim 1 of the patent to incorporate a unidirectional valve and restoration mechanism of Gumaste in order to provide sufficient structure to enable repeated injections of fluid. 


Instant Claims
2
3
4
10
13
14
16
17
Patent Claims
2
6
7
9
11
12
14
15


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783